Appeals by Andrew O’Rourke, Susan S. Egginton, Edward Stolzenberg, Anthony J. Giambruno, George Oros, Anthony Landi, Westchester Board of Acquisition and Contract, Board of Legislators of the County of Westchester, County of Westchester, Integrated Systems Solutions Corporation, and Marriott Management Services Corporation from (1) an order of the Supreme Court (Silverman, J.), entered December 31, 1996, and (2) stated portions of a judgment of the same court (Colabella, J.), entered January 27, 1997. Cross appeal by the petitioners from stated portions of the judgment.
Ordered that the appeal from the order is dismissed as academic, without costs or disbursements; and it is further,
Ordered that the judgment is affirmed insofar as appealed *573and cross-appealed from, without costs or disbursements, for reasons stated by Justice Colabella at the Supreme Court. O’Brien, J. P., Thompson, Pizzuto and Friedmann, JJ., concur.